Citation Nr: 0312762	
Decision Date: 06/13/03    Archive Date: 06/16/03

DOCKET NO.  94-28 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for dermatophytosis of the feet.  

2.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from May 1943 to January 
1946.

This matter has come before the Board of Veterans' Appeals 
(the Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office in Fort Harrison, 
Montana (the RO).

In a decision dated in May 1999, the Board denied the veteran 
an increased evaluation in excess of 30 percent for 
dermatophytosis of the feet and TDIU.  The veteran duly 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In an order dated 
December 29, 2000, pursuant to a joint motion for remand, the 
Court vacated the Board's decision and remanded the case for 
readjudication.

The veteran withdrew his appeal of the Board's May 1999 
decision with respect to the issue of entitlement to an 
effective date earlier than March 18, 1993 for the grant of 
service connection for dermatophytosis of the feet.  See the 
December 2000 joint motion for remand, page 1.  


REMAND

For reasons expressed immediately below, the Board has 
concluded that this case must be remanded to the RO.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  The VCAA 
imposed obligations on VA when adjudicating veterans' claims.  
In particular, VA must inform the claimant of information 
that is necessary to substantiate the claim for benefits.  
See 38 U.S.C.A. § 5103.   The amended duty to notify also 
requires VA to notify a claimant of which portion of the 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, will be obtained by VA.  
See 38 U.S.C.A. § 5103(a) (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The VCAA also sets out in 
detail VA's duty to assist a claimant in the development of 
claims for VA benefits.  

In the veteran's case, it does not appear that VA has fully 
complied with the duty to notify under the VCAA.  That is, 
the record does not contain notice of the division of 
responsibilities between the veteran and VA in obtaining 
evidence necessary to substantiate his claim.  See 
Quartuccio, supra.  

A recent decision of the U. S. Court of Appeals for the 
Federal Circuit held that the regulation giving the Board 
direct authority to cure a procedural defect in an appeal by 
providing the veteran notice under the VCAA, 38 C.F.R. 
§ 19.9(a)(2)(ii), was invalid as contrary to the statutory 
authority, 38 U.S.C. § 5103(b).  See Disabled American 
Veterans, et. al. v. Secretary of Department of Veterans 
Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir., May 1, 2003).  
Thus, if the record has a procedural defect with respect to  
the notice required under the VCAA, this may no longer be 
cured by the Board.  Accordingly, the Board must remand the 
case to the RO because the record does not show that he was 
provided adequate notice under the VCAA and the Board is 
without authority to do so.  

In March 2002, the Board undertook additional development in 
this case pursuant to authority granted by 67 Fed. Reg. 3099, 
3104 (Jan. 23, 2002) [codified at 38 C.F.R. § 19.9(a)(2) 
(2002)].  This development consisted of a VA examination 
which was conducted in April 2003.  

In the above noted Disabled American Veterans case, 
promulgated after the Board's development action was 
initiated, the Federal Circuit specifically noted that 
38 C.F.R. § 19(a)(2) (2002) is inconsistent with 38 U.S.C.A. 
§ 7104(a) (West 2002) because it denies appellants a "review 
on appeal" when the Board considers additional evidence 
without having to remand the case to the RO for initial 
consideration.  Accordingly, this case must be remanded to 
the RO so that the RO may consider the additional evidence 
noted above.  Under these circumstances, it would potentially 
be prejudicial to the claimant if the Board were to proceed 
with a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993). 

The Board additionally notes that the April 2003 examiner did 
not provide responses to all specific opinions requested.  
The Board believes that the veteran should be afforded 
another VA examination to determine the current severity of 
his service-connected dermatophytosis of the feet.

Moreover, the rating criteria for rating skin disorders were 
amended effective August 30, 2002.  See 67 Fed. Reg. 49590-
49596 (July 31, 2002) [to be codified in 38 C.F.R. § 4.118].  
Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); see also VAOPGCPREC 3-2000 
(2000).  In this case, the veteran has not been notified of 
the change in the regulation and the RO has not had an 
opportunity to consider the veteran's increased rating claim 
under the new criteria.  See Bernard, supra.

Consequently, the case is REMANDED to the RO for the 
following actions:

1.	The RO must review the veteran's 
claims file and ensure that all 
notification and development action 
required by the VCAA is completed.  

2.	The RO should schedule the veteran for 
an examination in order to evaluate 
his service-connected dermatophytosis 
of the feet.  The veteran's VA claims 
folder and a separate copy of this 
remand should be made available to and 
reviewed by the examiner prior to the 
examination.    

The dermatophytosis of the feet should 
be fully described by the examiner.  
In this regard, the examiner should 
specifically note the absence or 
presence of the following: ulceration; 
extensive exfoliation; crusting; and 
systematic or nervous manifestations.  
The examiner should opine whether the 
service-connected disability is 
exceptionally repugnant.  The examiner 
should also indicate whether the 
disability exists over more than 40 
percent of the entire body or more 
than 40 percent of exposed areas 
affected, or; whether constant or 
near-constant systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs has been 
required during the past 12-month 
period.

The examiner should identify any 
nervous manifestations of the service-
connected dermatophytosis, to include 
whether any reported pain in the 
veteran's feet is associated with his 
service-connected dermatophytosis.  
The examiner should also identify the 
nature and cause of the veteran's 
small fiber neuropathy, which was 
diagnosed by Dr. D.P. in July 1998.  
The examiner should also distinguish 
between symptoms that are due to the 
veteran's service-connected 
dermatophytosis of the feet and those 
that are due to nonservice-connected 
hip disability.  The examiner should 
indicate whether the service-connected 
condition prevents the veteran from 
obtaining or maintain substantially 
gainful employment.  All conclusions 
should be explained in detail.  
 
3.  Thereafter, the RO should 
readjudicate the issues on appeal.  
This should include evaluating the 
service-connected dermatophytosis of 
the feet taking into consideration the 
revised criteria, effective on August 
30, 2002.

If any benefit sought remains denied, the veteran and his 
representative should be provided a supplemental statement of 
the case and should be given appropriate opportunity to 
respond.  Thereafter, the case should be returned to the 
Board for further appellate review.  The purpose of this 
REMAND is to obtain additional evidence and ensure that the 
veteran is afforded all due process of law.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.  No action is 
required by the veteran until contacted by the RO.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




